
	

113 HR 5054 IH: Veterans’ Whistleblower and Patient Protection Act of 2014
U.S. House of Representatives
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5054
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2014
			Mrs. Kirkpatrick introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to establish within the Department of Veterans Affairs an
			 Office of Whistleblower and Patient Protection.
	
	
		1.Short titleThis Act may be cited as the Veterans’ Whistleblower and Patient Protection Act of 2014.
		2.Establishment of Office of Whistleblower and Patient Protection
			(a)In generalChapter 3 of title 38, United States Code, is amended by inserting after section 319 the following
			 new section:
				
					319A.Office of Whistleblower and Patient Protection
						(a)Establishment
							(1)There is in the Department an Office of Whistleblower and Patient Protection (in this section
			 referred to as the Office). There is at the head of the Office a Director appointed by the Secretary solely on the basis of
			 integrity and demonstrated ability in accounting, auditing, financial
			 analysis, law, management analysis, public administration, or
			 investigations.
							(2)The Director shall be a career appointee in the Senior Executive Service.
							(3)The Director reports directly to the Secretary concerning matters within the responsibility of the
			 Office.
							(b)Complaints
							(1)The Director shall establish a dedicated Internet website and toll-free telephone number for an
			 individual, regardless of whether the individual is an employee of the
			 Department, to file a covered complaint directly to the Office.
							(2)
								(A)In addition to covered complaints filed directly with the Office pursuant to paragraph (1), the
			 Secretary shall refer to the Director any covered complaint that the
			 Secretary receives directly, including pursuant to the Patient Advocacy
			 Program of the Veterans Health Administration or other similar program, or
			 that is transmitted to the Secretary pursuant to section 1213 of title 5.
			 In accordance with subsection (c), the Director shall investigate each
			 such complaint.
								(B)The Secretary may not refer a covered complaint that the Secretary receives as described in
			 subparagraph (A) to any element of the Department, including the Office of
			 Medical Inspection, other than the Office.
								(C)The Secretary shall ensure that employees of the Department who are located at a medical facility
			 are able to efficiently refer to the Director any covered complaints
			 received at such medical facility.
								(3)The identity of any individual who files a covered complaint may not be disclosed by the Director
			 without the consent of such individual unless the Director determines that
			 the disclosure of the identity of the individual is necessary because of
			 an imminent danger to public health or safety or imminent violation of any
			 criminal law.
							(c)Investigation and determination
							(1)The Director shall investigate each covered complaint that the Office receives directly pursuant to
			 paragraph (1) of subsection (b) or that the Secretary refers to the
			 Director as described in paragraph (2)(A) of such subsection to determine
			 whether there is a substantial likelihood that the covered complaint
			 discloses a violation of any law, rule, or regulation, or gross
			 mismanagement, gross waste of funds, abuse of authority, or substantial
			 and specific danger to public health and safety. The Director shall make
			 such determination not later than 240 days after the date on which the
			 Director receives the covered complaint. The Director is the only official
			 of the Department of Veterans Affairs who may conduct an investigation
			 that is required to be conducted by the Department pursuant to section
			 1213 of title 5.
							(2)If the Director makes a positive determination under paragraph (1) regarding a covered complaint,
			 the Director shall—
								(A)notify the Secretary of such determination, including the basis for such determination and
			 recommendations for actions to address such covered complaint; and
								(B)as appropriate, refer the covered complaint to the head of the appropriate department or agency of
			 the Federal Government, including the Attorney General, Special Counsel,
			 or the Inspector General of the Department of Veterans Affairs.
								(3)
								(A)If the Director does not make a positive determination under paragraph (1) regarding a covered
			 complaint, the Director—
									(i)upon the consent of the individual who filed the complaint, may transmit the complaint to the
			 Secretary; and
									(ii)if the Director does not transmit the complaint under clause (i), shall inform the individual of—
										(I)the reasons for such determination; and
										(II)other offices of the Federal Government available for receiving such complaints if the individual
			 wishes to pursue the matter further.
										(B)Within a reasonable time after a covered complaint is transmitted under subparagraph (A)(i), the
			 Secretary shall inform the Director in writing of what action has been or
			 is being taken and when such action will be completed. The Director shall
			 inform the individual who filed the complaint of the report of the
			 Secretary.
								(d)Staff and resources
							(1)The Office shall employ a sufficient number of attorneys, investigators, and other personnel as are
			 necessary to carry out the functions of the Office, including personnel
			 with expertise in health care matters. Attorneys shall be compensated at
			 a level commensurate with attorneys employed by the Office of the General
			 Counsel.
							(2)The Secretary shall ensure that the Director is furnished sufficient resources in addition to
			 personnel under paragraph (1) to enable the Director to carry out the
			 functions of the Office in a timely manner.
							(e)CoordinationIn carrying out the duties of the Office, the Director shall coordinate with the Inspector General
			 of the Department and the Special Counsel to ensure that the actions of
			 the Director are not duplicative with the Inspector General or the Special
			 Counsel.
						(f)Reports
							(1)During each 90-day period, the Director shall submit to the Secretary a report that includes the
			 following:
								(A)The findings and recommendations made by the Director to the Secretary during the previous 90-day
			 period.
								(B)With respect to such recommendations, whether the Secretary has made any actions based on such
			 findings during such period.
								(C)During such period—
									(i)the number of covered complaints received by the Director;
									(ii)the number of investigations commenced;
									(iii)the number of positive determinations made under paragraph (2) of subsection (c);
									(iv)the number of covered complaints for which a positive determination was not made pursuant to
			 paragraph (3)(A) of such subsection; and
									(v)the number of covered complaints transmitted to the Secretary under such paragraph.
									(2)During each 180-day period, the Secretary shall submit to the Committees on Veterans’ Affairs of
			 the House of Representatives and the Senate a report that includes each
			 report described in paragraph (1) submitted during the previous 180-day
			 period and any legislative recommendations of the Secretary to address
			 problems or concerns regarding the Office.
							(g)Covered complaint definedIn this section, the term covered complaint means a complaint regarding—
							(1)an alleged prohibited personnel practice committed by an officer or employee of the Department and
			 described in section 2302(b)(8) or 2302(b)(9)(A)(i), (B), (C), or (D) of
			 title 5; or
							(2)the safety of a patient at a medical facility of the Department.
							.
			(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item
			 relating to section 319 the following new item:
				
					
						319A. Office of Whistleblower and Patient Protection..
			
